Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 5 dated as of February 13, 2009 (this “Amendment”) to the
Receivables Transfer Agreement dated as of June 6, 2002, as amended June 3,
2005, July 5, 2005, December 31, 2007, and February 22, 2008 (as amended or
modified and in effect from time to time, the “Agreement”), by and among TSPC,
INC., as Transferor (the “Transferor”), TRIMAS CORPORATION, individually, as
Collection Agent, TRIMAS COMPANY, LLC, individually, as Guarantor under the
Limited Guaranty set forth in Article IX thereto, the several commercial paper
conduits identified on Schedule B thereto and their respective permitted
successors and assigns (the “CP Conduit Purchasers”), the several financial
institutions identified on Schedule B thereto as “Committed Purchasers” and
their respective permitted successors and assigns (the “Committed Purchasers”),
the agent bank of each CP Conduit Purchaser and Committed Purchaser on Schedule
B thereto and its permitted successor and assign (the “Funding Agents”), and
JPMORGAN CHASE BANK, N.A., f/k/a JPMorgan Chase Bank, as Administrative Agent
for the benefit of the CP Conduit Purchasers, the Committed Purchasers and the
Funding Agents (the “Administrative Agent”).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used but not otherwise defined
herein will have the meanings set forth in the Agreement.  The parties hereto
agree that this Amendment shall constitute a Transaction Document for all
purposes of the Agreement.

 

SECTION 2.  Amendments to Agreement.

 


(A)           THE DEFINITION OF “APPLICABLE MARGIN” SET FORTH IN SCHEDULE A TO
THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“Applicable Margin” shall mean 6.50%.

 


(B)           THE DEFINITION OF “COMMITMENT EXPIRY DATE” SET FORTH IN SCHEDULE A
TO THE AGREEMENT IS HEREBY AMENDED BY DELETING “FEBRUARY 20, 2009” AND INSERTING
IN PLACE THEREOF “FEBRUARY 12, 2010”.


 


(C)           THE DEFINITION OF “BASE RATE” SET FORTH IN SCHEDULE A TO THE
AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

“Base Rate” or “BR” shall mean, for any date of determination, a rate per annum
equal to the greatest of (i) the prime rate of interest announced by the
Administrative Agent from time to time, changing when and as said prime rate
changes (such rate not necessarily being the lowest or best rate charged by the
Administrative Agent), (ii) the sum of (a) 1.50% and (b) the

 

--------------------------------------------------------------------------------


 

Federal Funds Rate for such date and (iii) the sum of (a) the Applicable Margin
and (b) the Eurodollar Rate.

 


(D)           THE DEFINITION OF “CONCENTRATION FACTOR” SET FORTH IN SCHEDULE A
TO THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 


“CONCENTRATION FACTOR” SHALL MEAN, AS OF ANY DATE OF DETERMINATION, WITH RESPECT
TO ANY DESIGNATED OBLIGOR A PERCENTAGE EQUAL TO THE FOLLOWING:

 

(i) with respect to Receivables of any Obligor with short-term or long-term
ratings of at least A-1 or A by S&P, respectively, and at least P-1 or A2 by
Moody’s, respectively, 8.0%;

 

(ii)  with respect to Receivables of any Obligor with short-term or long-term
ratings of at least A-2 or BBB by S&P, respectively, and at least P-2 or Baa2 by
Moody’s, respectively, 4.0% (and not qualified under clause (i) above);

 

(iii) with respect to Receivables of any Obligor with short-term or long-term
ratings at or below A-3 or BBB- by S&P, respectively, and at or below P-3 or
Baa3 by Moody’s, respectively, 2.4% (and not qualified under clause (i) or
(ii) above); and

 


(IV) WITH RESPECT TO RECEIVABLES OF ANY OBLIGOR WITH NO SHORT-TERM OR LONG-TERM
RATINGS BY S&P AND MOODY’S, 2.4%


 


THE CONCENTRATION FACTOR FOR OBLIGORS WITH SPLIT RATINGS SHALL BE DETERMINED
BASED UPON THE LOWER OF THE TWO RATINGS.

 


(E)           THE DEFINITION OF “DILUTION HORIZON RATIO” SET FORTH IN SCHEDULE A
TO THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 


“DILUTION HORIZON RATIO” SHALL MEAN, ON ANY DAY, A NUMBER EQUAL TO A FRACTION,
THE NUMERATOR OF WHICH IS THE AGGREGATE BALANCE OF ALL RECEIVABLES WHICH AROSE
DURING THE THREE (3) SETTLEMENT PERIODS THEN MOST RECENTLY ENDED AND THE
DENOMINATOR OF WHICH IS THE NET RECEIVABLES BALANCE AS OF THE END OF THE
PRECEDING SETTLEMENT PERIOD.

 


(F)            THE DEFINITION OF “DILUTION RESERVE RATIO” SET FORTH IN SCHEDULE
A TO THE AGREEMENT IS HEREBY AMENDED BY DELETING “C = 2.0” AND INSERTING IN
PLACE THEREOF “C = 2.5”.


 


(G)           THE DEFINITION OF “LOSS AND DILUTION RESERVE RATIO” SET FORTH IN
SCHEDULE A TO THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO
READ AS FOLLOWS:


 

“Loss and Dilution Reserve Ratio” shall mean, on any day, without duplication,
the sum of the Loss Reserve Ratio, the Dilution Reserve Ratio and the
Supplemental Audit Reserve.

 


(H)           THE DEFINITION OF “LOSS RESERVE RATIO” SET FORTH IN SCHEDULE A TO
THE AGREEMENT IS HEREBY AMENDED DELETING THE NUMBER “2” AND INSERTING IN PLACE
THEREOF “2.5”.

 

--------------------------------------------------------------------------------


 


(I)            THE FOLLOWING DEFINITIONS ARE HEREBY ADDED TO THE AGREEMENT IN
APPROPRIATE ALPHABETICAL ORDER:


 

“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of the CP Conduit Purchasers that are subject to this Agreement or
any other Transaction Document with all or any portion of the assets and
liabilities of an Affected Entity.  An Accounting Based Consolidation Event
shall be deemed to occur on the date that any such consolidation of the assets
and liabilities of the CP Conduit Purchasers shall occur as acknowledged in
writing by any Affected Entity.

 

“Affected Entity” means (i) any CP Conduit Purchaser or Committed Purchaser,
(ii) any insurance company, bank or other funding entity providing liquidity,
credit enhancement or back-up purchase support or facilities to the CP Conduit
Purchasers, (iii) any agent, administrator or manager of the CP Conduit
Purchasers, or (iv) any bank holding company in respect of any of the foregoing.

 

“Delinquency Ratio” shall mean, on any day, a fraction, the numerator of which
is the aggregate amount of Delinquent Receivables as of the end of the preceding
Settlement Period and the denominator of which is the Outstanding Balance of all
Receivables.

 

“Supplemental Audit” shall have the meaning specified in Section 5.01(d) of the
Receivables Transfer Agreement.

 

“Supplemental Audit Date” shall mean August 31, 2009.

 

“Supplemental Audit Reserve” shall mean (i) prior to the date of the completion
of the Supplemental Audit, 0.0% and (ii) from and after the date of the
completion of the Supplemental Audit, up to 10.0%, provided, however; the
Administrative Agent, in its sole discretion, may, by written notice to the
Transferor decrease the Supplemental Audit Reserve.  The Supplemental Audit
Reserve shall not be duplicative of other reserves or eligibility criteria that
are otherwise addressed or excluded through such other reserves or eligibility
criteria.

 


(J)            SECTION 2.02(A) OF THE RECEIVABLES TRANSFER AGREEMENT IS HEREBY
AMENDED BY AMENDING AND RESTATING THE THIRD SENTENCE OF THE SECOND PARAGRAPH
THEREOF TO READ AS FOLLOWS:


 

“Each Incremental Transfer shall be subject to the condition precedent that the
Collection Agent shall have delivered to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, a Deposit Report dated
within one (1) Business Day prior to the desired date of such Incremental
Transfer, together with such other additional information as the Administrative
Agent may reasonably request.”

 


(K)           SECTION 2.12(A) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:

 

--------------------------------------------------------------------------------


 

“(a)  Deposit Report.  The Collection Agent shall deliver to the Administrative
Agent and the Transferor, no later than 4:00 p.m., New York City time, on each
Business Day a written report substantially in the form attached hereto as
Exhibit D-1 (the “Deposit Report”) setting forth total Collections received and
Receivables Originated on the previous Business Day, Eligible Receivables
balance as of the close of business on the previous Business Day, and such other
information as the Administrative Agent may reasonably request.  The Deposit
Report and such daily report may be delivered in an electronic format mutually
agreed upon by the Collection Agent and each Funding Agent, or pending such
agreement, by facsimile.”

 


(L)            SECTION 2.23(D) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(d)  If the Transferor is required to pay any additional amount to any
Committed Purchaser pursuant to Sections 2.21, 2.22, or 2.26, then such
Committed Purchaser shall use reasonable efforts (which shall not require such
Committed Purchaser to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden reasonably
deemed by it to be significant) (A) to file any certificate or document
reasonably requested in writing by the Transferor or (B) to assign its rights
and delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce amounts
payable pursuant to Sections 2.21, 2.22, or 2.26, as the case may be, in the
future.”

 


(M)          ARTICLE II OF THE AGREEMENT IS HEREBY AMENDED BY INSERTING THE
FOLLOWING NEW SECTION 2.26:


 

“SECTION 2.26     Accounting Based Consolidation Event.  (a)  If an Accounting
Based Consolidation Event shall at any time occur then, upon demand by the
Administrative Agent, Transferor shall pay to the Administrative Agent, for the
benefit of the relevant Affected Entity, such amounts as such Affected Entity
reasonably determines will compensate or reimburse such Affected Entity for any
resulting (i) fee, expense or increased cost charged to, incurred or otherwise
suffered by such Affected Entity, (ii) reduction in  the rate of return on such
Affected Entity’s capital or reduction in the amount of any sum received or
receivable by such Affected Entity or (iii) internal capital charge or other
imputed cost determined by such Affected Entity to be allocable to Seller or the
transactions contemplated in this Agreement in connection therewith.   Amounts
under this Section 2.26 may be demanded at

 

--------------------------------------------------------------------------------


 

any time without regard to the timing of issuance of any financial statement by
the CP Conduit Purchasers or by any Affected Entity.”

 


(N)           SECTION 5.01(D) OF THE AGREEMENT IS HEREBY AMENDED BY INSERTING
THE FOLLOWING LANGUAGE IMMEDIATELY AFTER THE LAST SENTENCE THEREOF:


 

“In addition to the foregoing, at any time during the two month period preceding
the Supplemental Audit Date and with reasonable prior notice to the Transferor,
the Transferor will, and will cause each Seller, during regular business hours,
to permit representatives, auditors and other independent contractors of the
Administrative Agent to perform an audit of the Receivables, the Sellers and
their operations and systems, including permitting such representatives,
auditors, and other independent contractors (i) to examine and make copies of
and abstracts from all Records, and (ii) to visit the offices and properties of
the Transferor and the Sellers, to the extent determined by and in the manner
specified by the Administrative Agent in its reasonable discretion for the
purpose of producing an audit report for use by the Committed Lenders (the
“Supplemental Audit”).  The Transferor agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent (including, without
limitation, the cost of any auditors or other independent contractor) in
connection with the Supplemental Audit and the Administrative Agent shall notify
the Transferor of the date of the completion of the Supplemental Audit.”

 


(O)           THE TEXT OF SECTION 6.07(A) OF THE AGREEMENT IS HEREBY AMENDED BY
DELETING THE LANGUAGE “(III) THE COLLECTION AGENT FAILS TO DELIVER ANY DEPOSIT
REPORT WITHIN TWO (2) BUSINESS DAYS” AND INSERTING IN PLACE THEREOF”(III) THE
COLLECTION AGENT FAILS TO DELIVER ANY DEPOSIT REPORT WITHIN ONE (1) BUSINESS
DAY”.


 


(P)           SECTION 7.01(P) OF THE AGREEMENT IS HEREBY AMENDED BY DELETING THE
“.” AND INSERTING IN PLACE THEREOF “; OR”.:


 


(Q)           THE FOLLOWING NEW SECTION 7.01(Q) IS HEREBY INSERTED IMMEDIATELY
AFTER SECTION 7.01(P) OF THE AGREEMENT:


 

“(q)         the average Delinquency Ratio for the three preceding Settlement
Periods exceeds 10.00%.”

 


(R)            SECTION 10.06(D) OF THE AGREEMENT IS HEREBY AMENDED BY INSERTING
THE FOLLOWING NEW SUBSECTION 10.06(D)(IV):


 

“(iv)  Notwithstanding any other provision of this Agreement to the contrary,
any CP Conduit Purchaser or Committed Purchaser may at any time pledge or grant
a security

 

--------------------------------------------------------------------------------


 

interest in all or any portion of its rights (including, without  limitation,
any Transferred Interest and any rights to payment of Net Investment, Discount
and any other amounts) under this Agreement to secure obligations of such CP
Conduit Purchaser or Committed Purchaser to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a CP
Conduit Purchaser or Committed Purchaser from any of its obligations hereunder,
or substitute any such pledgee or grantee for such CP Conduit Purchaser or
Committed Purchaser as a party hereto.”

 


(S)           SECTION 10.10 (A) OF THE AGREEMENT IS HEREBY AMENDED BY INSERTING
AFTER THE SECOND SENTENCE THEREOF THE FOLLOWING LANGUAGE:


 

“If, notwithstanding the intention of the parties expressed above, any sale or
transfer by the Transferor hereunder shall be characterized as a secured loan
and not a sale or such sale shall for any reason be ineffective or
unenforceable, the Transferor represents and warrants that each remittance of
Collections to the Administrative Agent, the CP Conduit Purchasers or the
Committed Purchasers hereunder will have been (i) in payment of a debt incurred
in the ordinary course of business or financial affairs and (ii) made in the
ordinary course of business or financial affairs.”

 


(T)            EXHIBIT B OF THE AGREEMENT IS HEREBY DELETED AND REPLACED IN ITS
ENTIRETY WITH ANNEX I HERETO.


 


(U)           EXHIBIT D-1 OF THE AGREEMENT IS HEREBY DELETED AND REPLACED IN ITS
ENTIRETY WITH ANNEX II HERETO.


 


(V)           EXHIBIT J OF THE AGREEMENT IS HEREBY DELETED AND REPLACED IN ITS
ENTIRETY WITH ANNEX III HERETO.


 

SECTION 3.  Amendment to Schedule of CP Conduit Purchasers, Committed Purchasers
and Funding Agents.  Schedule B to the Agreement is hereby replaced with Annex
IV to this Amendment.

 

SECTION 4.  Representations and Warranties.  The Transferor hereby represents
and warrants to the Administrative Agent, the Funding Agents, the Conduit
Purchasers, and the Committed Purchasers that the representations and warranties
of the Transferor set forth in the Agreement are true and correct in all
material respects, in each case on and as of the date hereof after giving effect
to this Amendment and the RPA Amendment (as defined below), except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respect as of such earlier date).

 

--------------------------------------------------------------------------------


 

SECTION 5.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with the laws of the State of New York.

 

SECTION 6.  Counterparts.  This Amendment may be executed in counterparts, each
of which will be an original, but all of which together will constitute a single
agreement.

 

SECTION 7.  Agreement in Full Force and Effect.  Except as expressly amended
hereby, the Agreement will continue in full force and effect in accordance with
the provisions thereof as in existence on the date hereof.  After the date of
the effectiveness hereof, any reference to the Agreement will mean the Agreement
as amended by this Amendment.

 

SECTION 8.  Conditions to Effectiveness.  This Amendment shall be effective on
the date on which each of the following conditions shall have been satisfied:

 


(A)           THIS AMENDMENT SHALL HAVE BEEN EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT BY THE PARTIES HERETO;


 


(B)           THE THIRD AMENDED AND RESTATED FEE LETTER, DATED AS OF THE DATE
HEREOF (THE “FEE LETTER”), AMONG THE TRANSFEROR, THE ADMINISTRATIVE AGENT AND
PARK AVENUE RECEIVABLES COMPANY, LLC, SHALL HAVE BEEN DULY EXECUTED BY EACH
PERSON THAT IS TO BE A PARTY THERETO AND SHALL BE IN FULL FORCE AND EFFECT;


 


(C)           AMENDMENT NO 1 TO THE RECEIVABLES PURCHASE AGREEMENT (THE “RPA
AMENDMENT”), DATED AS OF THE DATE HEREOF, SUBSTANTIALLY IN THE FORM OF ANNEX V,
SHALL HAVE BEEN DULY EXECUTED BY EACH PERSON THAT IS TO BE A PARTY THERETO AND
SHALL BE IN FULL FORCE AND EFFECT; AND


 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS,
INSTRUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ANY FUNDING AGENT
SHALL REASONABLY REQUEST.


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

TSPC, INC., as Transferor

 

 

 

 

 

By:

/s/ Robert J. Zalupski

 

Name: Robert J. Zalupski

 

Title: Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

 

TRIMAS CORPORATION, individually and as
Collection Agent

 

 

 

By:

/s/ Joshua A. Sherbin

 

Name: Joshua A. Sherbin

 

Title: Vice President and Secretary

 

 

 

 

 

TRIMAS COMPANY, LLC, individually and
as Guarantor

 

 

 

 

 

By:

/s/ A. Mark Zeffiro

 

Name: A. Mark Zeffiro

 

Title: Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

By:

/s/ John M. Kuhns

 

Name: John M. Kuhns

 

Title: Executive Director

 

 

 

 

 

PARK AVENUE RECEIVABLES
COMPANY, LLC

 

 

 

By: JPMorgan Chase Bank, N.A., its Attorney-
In-Fact

 

 

 

 

 

By:

/s/ John M. Kuhns

 

Name: John M. Kuhns

 

Title: Executive Director

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Committed Purchaser for Park Avenue
Receivables Company LLC

 

 

 

 

 

By:

/s/ John M. Kuhns

 

Name: John M. Kuhns

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Funding
Agent for Park Avenue Receivables Company
LLC

 

 

 

 

 

By:

/s/ John M. Kuhns

 

Name: John M. Kuhns

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

ANNEX I

 

[See attached]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

List of Lock-Box Banks and Accounts

 

Bank Name

 

Account Number

 

Lockbox Number

 

Account Name

 

 

 

 

 

 

 

Comerica Bank
500 Woodward Ave.
Detroit, MI 48226

 

1851358885

 

890127

 

Arrow Engine Company

 

 

 

 

 

 

 

Comerica Bank
500 Woodward Ave.
Detroit, MI 48226

 

1851359164

 

237401

 

Cequent Towing Products, Inc.

 

 

 

 

 

 

 

Comerica Bank
500 Woodward Ave.
Detroit, MI 48226

 

1851812295

 

673075

 

Cequent Electrical Products, Inc.

 

 

 

 

 

 

 

Comerica Bank
500 Woodward Ave.
Detroit, MI 48226

 

1851856128

 

673096

 

Cequent Electrical Products, Inc.

 

 

 

 

 

 

 

Comerica Bank
500 Woodward Ave.
Detroit, MI 48226

 

1851358968

 

246201

 

Cequent Trailer Products, Inc.

 

 

 

 

 

 

 

Comerica Bank
500 Woodward Ave.
Detroit, MI 48226

 

1851270338

 

890622

 

Lamons Metal Gasket Co.

 

 

 

 

 

 

 

Comerica Bank
500 Woodward Ave.
Detroit, MI 48226

 

1851358836

 

49225

 

Monogram Aerospace Fasteners, Inc.

 

 

 

 

 

 

 

Comerica Bank
500 Woodward Ave.
Detroit, MI 48226

 

1851358844

 

235401

 

Norris Cylinder Company - A/R

 

 

 

 

 

 

 

Comerica Bank
500 Woodward Ave.
Detroit, MI 48226

 

1851358844

 

242201

 

Norris Cylinder Company - N/R

 

 

 

 

 

 

 

Comerica Bank
500 Woodward Ave.
Detroit, MI 48226

 

1851268522

 

218001

 

Rieke Corporation

 

--------------------------------------------------------------------------------


 

ANNEX II

 

[See attached]

 

--------------------------------------------------------------------------------


 

Daily Deposit Report

 

Facility Limit

 

$55,000,000

Co-Purchasers

 

PARCO Funding

 

 

 

Transferor:

 

TSPC, Inc.

Collection Agent:

 

TriMas Corporation

 

RECEIVABLES ACTIVITY (in 000’s)

 

 

 

Beginning Receivables Balance

 

 

 

Sales

 

 

 

 

 

 

 

Collections

 

 

 

 

 

 

 

Ending Receivables Balance

 

 

 

 

 

 

 

CONSOLIDATED AGINGS

 

 

 

Current, net of Unallocated Cash

 

 

 

1-30 Days Past Due

 

 

 

31-60 Days Past Due

 

 

 

61-90 Days Past Due

 

 

 

91+ Days Past Due

 

 

 

Total

 

 

 

 

 

 

 

NET RECEIVABLES BALANCE CALCULATION (in 000’s)

 

 

 

Outstanding Receivables Balance

 

 

 

-% of Ineligible Receivables

 

 

 

- Ineligibles Receivables (Excl. Delinquent)

 

 

 

- Defaulted Receivables (over 91 D.P.D.)

 

 

 

Non-Defaulted Receivables

 

 

 

- Delinquent but not Defaulted (61-90 D.P.D)

 

 

 

Eligible Receivables

 

 

 

- Excess Concentrations%

 

 

 

- Overconcentrations

 

 

 

Net Receivables Balance

 

 

 

 

 

 

 

Maximum Supportable Amount

 

 

 

 

 

 

 

TERMINATION EVENTS

 

 

 

Percentage Factor > Maximum% Factor

 

 

 

Net Investment > $55,000,000

 

 

 

 

 

 

Current

 

 

 

Period

 

NET INVESTMENT INFORMATION

 

 

 

Aggregate Net Investment (in 000’s)

 

 

 

 

 

 

 

RESERVE PERCENTAGES

 

 

 

Loss Reserve Ratio

 

 

 

Dilution Reserve Ratio

 

 

 

Carrying Cost Reserve Ratio

 

 

 

Servicing Fee Reserve Ratio

 

 

 

 

 

 

 

Loss and Dilution Reserve Ratio

 

 

 

(i) Total Loss, Dilution and Audit Reserve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Reserve Required

 

 

 

 

 

 

 

PURCHASES AND SETTLEMENT

 

 

 

Percentage Factor

 

 

 

Paydown Required?

 

 

 

If “Yes”, how much?

 

 

 

Net Investment After Paydown

 

 

 

Percentage Factor After Paydown

 

 

 

 

The undersigned, an Officer of TriMas Corporation, as Collection Agent,
certifies that the information set forth above is true and correct and it has
been performed in all material respects all of its servicing obligations under
the Receivables Transfer Agreement required to be performed as of the date
hereof:

 

 

Signature:

 

 

 

Date:

 

--------------------------------------------------------------------------------


 

Daily Recs. Bal.

 

Weekly Receivables Data

 

 

 

 

 

Reporting Date:

12-Feb

 

Applicable Month for Reserve Calculations*

December-08

 

Applicable Month for Excess Concentration Calculation*

December-08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(excl. Delinquent)

 

(91+ Days P.D.)

 

 

 

 

 

Beg. A/R

 

Gross

 

Total

 

Ending A/R

 

 

 

 

 

 

 

 

 

 

 

 

 

Ineligible

 

“Ineligible

 

Defaulted

 

Non Defaulted

 

Date

 

Balance

 

Sales

 

Collections

 

Balance

 

Current

 

1-30 DPD

 

31-60 DPD

 

61-90 DPD

 

91+ DPD

 

Total

 

Receivables%

 

Receivables”

 

Receivables

 

Receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12-Feb-09

 

92,000

 

15,973

 

21,162

 

94,159

 

56,254

 

18,528

 

10,000

 

7,531

 

2,545

 

94,858

 

21.40

%

20,153

 

2,545

 

71,461

 

13-Feb-09

 

94,159

 

8,656

 

9,465

 

93,659

 

 

 

 

 

 

 

 

 

 

 

—

 

21.40

%

—

 

—

 

88,215

 

14-Feb-09

 

93,659

 

12,097

 

15,617

 

90,607

 

 

 

 

 

 

 

 

 

 

 

—

 

21.40

%

—

 

—

 

84,973

 

15-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

—

 

 

 

 

 

16-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

—

 

 

 

 

 

17-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rounded

 

 

 

(61-90 Days P.D.)

 

Eligible

 

Excess

 

 

 

Net

 

 

 

Maximum

 

 

 

 

 

Additional

 

Additional

 

 

 

Delinquent but

 

Receivables

 

Concentration

 

Over-

 

Receivables

 

Net

 

Supportable

 

Paydown

 

New net

 

Borrowings

 

Borrowings

 

Date

 

not Defaulted

 

Balance

 

%

 

concentrations

 

Balance

 

Investment

 

Amount

 

Required

 

Investment

 

Available

 

Available

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12-Feb-09

 

7,531

 

61,415

 

0.00

%

—

 

61,415

 

47,000

 

43,736

 

3,264

 

 

 

—

 

—

 

13-Feb-09

 

—

 

84,406

 

0.00

%

—

 

84,406

 

21,682

 

—

 

—

 

21,682

 

(21,600

)

(21,600

)

14-Feb-09

 

—

 

81,382

 

0.00

%

—

 

81,382

 

21,682

 

—

 

—

 

18,757

 

(21,600

)

(21,600

)

15-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28-Feb-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31-Mar-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9-Apr-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

 


 

 

 

(column R of

 

(column W of

 

(column U of

 

(column AC of

 

(column AG of

 

(column AI of

 

(column AW of

 

(column BB of

 

(column AP of

 

 

 

 

 

(column AL +

 

 

 

Reserves Model)

 

Reserves Model)

 

Reserves Model)

 

Reserves Model)

 

Reserves Model)

 

Reserves Model)

 

Reserves Model)

 

Reserves Model)

 

Reserves Model)

 

 

 

Total

 

column AM of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carrying

 

Servicing

 

Total

 

 

 

Loss

 

Reserves Model)

 

 

 

 

 

Loss

 

Loss

 

 

 

 

 

Dilution

 

Cost

 

Fee

 

Loss and

 

Supplemental

 

Dilution

 

 

 

 

 

Default

 

Reserve

 

Horizon

 

Dilution

 

 

 

Reserve

 

Reserve

 

Reserve

 

Dilution

 

Audit

 

and Audit

 

Minimum

 

 

 

Ratio

 

Ratio

 

Ratio

 

Ratio

 

DSO

 

Ratio

 

Ratio

 

Ratio

 

Reserve

 

Reserve

 

Reserve

 

Ratio

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jul-08

 

1.02

%

15.51

%

2.65

 

1.54

%

36.84

 

7.79

%

1.41

%

0.10

%

25.51

%

 

 

 

 

27.51

%

Aug-08

 

1.21

%

15.25

%

2.63

 

1.52

%

37.44

 

7.75

%

1.44

%

0.10

%

25.25

%

 

 

 

 

27.25

%

Sep-08

 

1.18

%

16.90

%

2.90

 

1.65

%

34.64

 

8.21

%

1.33

%

0.10

%

26.90

%

 

 

 

 

28.90

%

Oct-08

 

0.93

%

16.61

%

2.83

 

1.96

%

34.38

 

8.28

%

1.22

%

0.10

%

26.61

%

 

 

 

 

28.61

%

Nov-08

 

2.81

%

16.73

%

2.82

 

1.78

%

34.86

 

8.43

%

1.15

%

0.10

%

26.73

%

0.00

%

 

 

28.73

%

Dec-08

 

1.35

%

17.94

%

3.00

 

1.57

%

34.02

 

8.69

%

0.98

%

0.09

%

27.94

%

0.00

%

27.94

%

29.94

%

 

3

--------------------------------------------------------------------------------


 

ANNEX III

 

[See attached]

 

--------------------------------------------------------------------------------


 

Exhibit J

 

Corporate Name

 

Trade and Other Names Since 01/09

 

 

 

Arrow Engine Company

 

 

 

 

 

Cequent Performance Products, Inc.

 

Draw-Tite, Inc.
Cequent Towing Products, Inc.
Cequent Electrical Products, Inc.
Cequent Trailer Products, Inc.
Reese Products, Inc.

 

 

 

Lamons Gasket Company

 

 

 

 

Lamons Metal Gasket Co.

 

 

 

Monogram Aerospace Fasteners, Inc.

 

 

 

 

 

Norris Cylinder Company

 

 

 

 

 

Rieke Corporation

 

 

 

 

 

Rieke Leasing Co., Incorporated

 

 

 

 

 

TriMas Company, LLC

 

 

 

--------------------------------------------------------------------------------


 

 

ANNEX IV

 

SCHEDULE B

 

Schedule of CP Conduit Purchasers,

Committed Purchasers and Funding Agents

 

CP CONDUIT PURCHASERS:

 

Park Avenue Receivables Company LLC

10 S. Dearborn Street

Chicago, IL 60603

Suite IL1-0079

Attention:  PARCO Funding Manager

Telephone:  312-732-7206

Telecopy:  312-732-1844

E-mail:  ABS.Treasury.Dept@jpmorgan.com

 

CP Conduit Funding Limit: $55,000,000

 

COMMITTED PURCHASERS:

 

JPMorgan Chase Bank, as Committed Purchaser for Park Avenue Receivables Company
LLC

10 S. Dearborn Street

Chicago, IL 60603

Suite IL1-1729

Attention:  Account Manager

Telephone: 312-732-1845

Telecopy:  312-732-3600

E-mail:  abf.portfolio.management@jpmorgan.com

 

Committed Purchaser Commitment: $56,100,000

 

FUNDING AGENTS:

 

JPMorgan Chase Bank, as Funding Agent for Park Avenue Receivables Company LLC

10 S. Dearborn Street

Chicago, IL 60603

Suite IL1-0079

Attention:  ABS Treasury Department

Telephone:  312-732-7206

Telecopy:  312-732-1844

E-mail:  ABS.Treasury.Dept@jpmorgan.com

 

--------------------------------------------------------------------------------


 

ANNEX V

 

[See attached]

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

AMENDMENT NO. 1 dated as of February 13, 2009 (this “Amendment”) to the
Receivables Purchase Agreement dated as of June 6, 2002 (as amended or modified
and in effect from time to time, the “Agreement”), by and among  TRIMAS
CORPORATION, a Delaware corporation (“TriMas”), COMPAC CORPORATION, DEW
TECHNOLOGIES, INC., HI-VOL PRODUCTS LLC, KEO CUTTERS, INC., and RICHARDS
MICRO-TOOL, INC., as exiting sellers, (each, individually, an “Exiting Seller”
and collectively, the “Exiting Sellers”), ARROW ENGINE COMPANY, CEQUENT
PERFORMANCE PRODUCTS, INC., LAMONS GASKET COMPANY, MONOGRAM AEROSPACE FASTENERS,
INC., NORRIS CYLINDER COMPANY, RIEKE CORPORATION, and RIEKE LEASING CO.,
INCORPORATED, as remaining sellers, (each, individually, a “Remaining Seller”
and collectively, the “Remaining Sellers”, together with the Exiting Sellers,
the “Sellers”), and TSPC, INC., a Nevada corporation, as purchaser (in such
capacity, the “Purchaser”).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used but not otherwise defined
herein will have the meanings set forth in the Agreement.

 

SECTION 2.           Amendments to the Agreement.

 


(A)                                  SECTION 2.01(D) OF THE AGREEMENT IS HEREBY
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

(d)  It is the express intent of the Sellers (including TriMas) and the
Purchaser that the conveyance of the Receivables by the Sellers to the Purchaser
pursuant to this Agreement be construed as a sale of such Receivables by the
Sellers to the Purchaser.  Further, it is not the intention of the Sellers and
the Purchaser that such conveyance be deemed a grant of a security interest in
the Receivables by the Sellers to the Purchaser to secure a debt or other
obligation of the Sellers.  Except under the limited circumstances described in
Sections 5.01(q), 6.01 and 6.02 hereof, the Sellers shall have no right or
obligation hereunder to repurchase or otherwise reacquire any such Receivables. 
Except as otherwise provided in Sections 5.01(q), 6.01 and 6.02 hereof, each
sale of Receivables by the Sellers hereunder is made without recourse of any
kind.  However, in the event that, notwithstanding the intent of the parties,
the Receivables are construed to constitute property of the Sellers, then
(i) this Agreement shall be deemed to be, and hereby is declared to be, a
security agreement within the meaning of the Relevant UCC; and (ii) the
conveyances by each of

 

--------------------------------------------------------------------------------


 

the Sellers provided for in this Agreement shall be deemed to be, and each of
the Sellers hereby grants to the Purchaser, a security interest in, to and under
all of such Seller’s right, title and interest in, to and under the Receivables
outstanding on the Initial Incremental Transfer Date and thereafter owned by
such Seller, together with all Related Security and Collections with respect
thereto and all Proceeds of the foregoing, whether now owned or hereafter
acquired and wherever located, to secure the rights of the Purchaser set forth
in this Agreement or as may be determined in connection therewith by applicable
law.  Further, in the event that, notwithstanding the intent of the parties, the
Receivables are construed to constitute property of the Sellers, the Seller and
the Purchaser represent and warrants as to itself that each remittance of
Collections by the Seller to the Purchaser hereunder will have been (i) in
payment of a debt incurred by the Seller in the ordinary course of business or
financial affairs of the Seller and the Purchaser and (ii) made in the ordinary
course of business or financial affairs of the Seller and Purchaser.  The
Sellers and the Purchaser shall, to the extent consistent with this Agreement,
take such actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in the Receivables, such security interest
would be deemed to be a perfected security interest in favor of the Purchaser
under applicable law and will be maintained as such throughout the term of this
Agreement.

 


(B)                                 SECTION 9.13 OF THE AGREEMENT IS HEREBY
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

Addition of Sellers.  Subject to the terms and conditions hereof, from time to
time one or more wholly-owned direct or indirect Subsidiaries of TriMas may
become additional Seller parties hereto.  If any such Subsidiary wishes to
become an additional Seller, TriMas shall submit a request to such effect in
writing to the Purchaser, the Administrative Agent and the Funding Agents.  The
Administrative Agent and the Funding Agents may, in their sole discretion,
withhold their consent to such Subsidiary becoming an additional Seller.  If
TriMas, the Purchaser, the Administrative Agent, and each Funding Agent shall
have agreed to any such request, such wholly-owned Subsidiary shall become an
additional Seller party hereto on the related Seller Addition Date upon
satisfaction of the conditions set forth in Section 7.02.

 


(C)           SCHEDULE I OF THE AGREEMENT IS HEREBY DELETED AND REPLACED IN ITS
ENTIRETY WITH ANNEX I HERETO.

 

SECTION 3.  Termination of Sellers.  (a) The parties hereto agree that each of
the Exiting Sellers shall cease to be a Seller as of the Effective Date (as
defined below), and each of the Exiting Sellers shall be released as parties to
the Agreement.  Subject to the terms and

 

2

--------------------------------------------------------------------------------


 

provisions of Section 8.03 of the Agreement and of the Receivable Transfer
Agreement, on the Effective Date each Exiting Seller shall cease selling, and
the Purchaser shall cease buying, Receivables and Related Security from such
Exiting Seller and a Purchase Termination Date shall be deemed to have occurred,
but only with respect to such Exiting Sellers and the Exiting Seller shall have
no further obligation under any Transaction Document, other than pursuant to
Sections 5.01(q), 6.01 and 6.02 of the Agreement, with respect to Receivables
previously sold by it to the Purchaser.

 

(b) The parties hereto, hereby agree that (i) the Agreement shall remain in full
force and effect in all respects except as described in clause (a) above and
(ii) the release described in clause (a) above shall not release any Seller
(other than the Exiting Sellers) from any of its obligations under the
Agreement.

 

SECTION 4.  Representations and Warranties.  Each Seller represents and warrants
to the Purchaser that the representations and warranties of such Seller set
forth in the Agreement are true and correct in all material respects, in each
case on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material respect
as of such earlier date).

 

SECTION 5.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with the laws of the State of New York.

 

SECTION 6.  Counterparts.  This Amendment may be executed in counterparts, each
of which will be an original, but all of which together will constitute a single
agreement.

 

SECTION 7.  Agreement in Full Force and Effect.  Except as expressly amended
hereby, the Agreement will continue in full force and effect in accordance with
the provisions thereof as in existence on the date hereof.  After the date of
the effectiveness hereof, any reference to the Agreement will mean the Agreement
as amended by this Amendment.

 

SECTION 8.  Conditions to Effectiveness.  This Amendment shall be effective on
the date on which each of the following conditions shall have been satisfied
(the “Effective Date”):

 


(A)           THIS AMENDMENT SHALL HAVE BEEN EXECUTED AND DELIVERED BY THE
PARTIES HERETO;

 


(B)           THE THIRD AMENDED AND RESTATED FEE LETTER, DATED AS OF THE DATE
HEREOF (THE “FEE LETTER”), AMONG THE TRANSFEROR, THE ADMINISTRATIVE AGENT AND
PARK AVENUE RECEIVABLES COMPANY, LLC, SHALL HAVE BEEN DULY EXECUTED BY EACH
PERSON THAT IS TO BE A PARTY THERETO AND SHALL BE IN FULL FORCE AND EFFECT; AND

 


(C)           THE PURCHASER SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS,
INSTRUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ANY FUNDING AGENT
SHALL REASONABLY REQUEST.

 

[Remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

TRIMAS CORPORATION

 

 

 

 

 

By:

 

 

Name:

Title:

 

 

 

As Sellers:

 

 

 

Arrow Engine Company

 

Cequent Performance Products, Inc.

 

Compac Corporation

 

Dew Technologies, Inc.

 

Hi-Vol Products LLC

 

Keo Cutters, Inc.

 

Lamons Gasket Company

 

Monogram Aerospace Fasteners, Inc.

 

Norris Cylinder Company

 

Richards Micro-Tool, Inc.

 

Rieke Corporation

 

Rieke Leasing Co., Incorporated

 

 

 

 

 

By:

 

 

Name:

Title:

 

 

 

As Purchaser:

 

 

 

TSPC, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed as

 

 of the date first above written:

 

 

 

JPMORGAN CHASE BANK, as Administrative Agent

 

for the benefit of the CP Conduit Purchasers,

 

the Funding Agents and the Committed Purchasers

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

[See attached]

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO
RECEIVABLES PURCHASE AGREEMENT

 

Location of Each Seller’s Chief Executive Office

 

Corporate Name

 

Address of Chief Executive Office

 

County

 

 

 

 

 

Arrow Engine Company

 

2301 E. Independence, Tulsa, OK 74110

 

Tulsa

 

 

 

 

 

Cequent Performance Products, Inc.

 

47774 Anchor Court West, Plymouth, MI 48170

 

Wayne

 

 

 

 

 

Lamons Gasket Company

 

7300 Airport Boulevard, Houston, TX 77061

 

Fort Bend

 

 

 

 

 

Monogram Aerospace Fasteners, Inc.

 

3423 S. Garfield Ave., City of Commerce, CA 90040

 

Los Angeles

 

 

 

 

 

Norris Cylinder Company

 

1535 FM 1845 S., P.O. Box 7486, Longview, TX 75603

 

Gregg

 

 

 

 

 

Rieke Corporation

 

500 W. Seventh St., Auburn, IN 46706

 

De Kalb

 

 

 

 

 

Rieke Leasing Co., Incorporated

 

500 W. Seventh St., Auburn, IN 46706

 

De Kalb

 

--------------------------------------------------------------------------------